                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

PMI NEBRASKA, LLC,

                        Plaintiff,                                       4:18CV3126

        vs.
                                                                            ORDER
DAVID NORDHUES, an Individual; CHRIS
GOLICK, an Individual; PRECISION AG
CONSTRUCTION, LLC, a Nebraska Limited
Liability Company; and COLIN MCCLURE,

                        Defendants.


       This matter is before the Court on Plaintiff’s Motion to Request Different Place of Trial.
(Filing No. 10.) Plaintiff requests that the place of trial be changed from Lincoln, Nebraska to
North Platte, Nebraska. Defendants submitted a brief in opposition to Plaintiff’s motion. (Filing
No. 16.) The motion will be denied.


       In deciding the place of trial, the Court considers “the convenience of the litigants,
witnesses, and attorneys.” NECivR 40.1. “A transfer should not be granted if the effect is to
merely shift the inconvenience from one party to the other.” Aumann Auctions, Inc. v. Phillips,
No. 8:07CV431, 2008 WL 687056, *2 (D. Neb. Mar. 10, 2008). “The party seeking to change the
place of trial within this district bears the burden of establishing that the transfer should be
granted.”     Id.


       Plaintiff claims that due to its central location within Nebraska, North Platte is a more
convenient location for trial. In support of its motion, Plaintiff submitted a two-page affidavit
from its counsel. The affidavit states: (1) Plaintiff has a principal place of business in Hall County,
Nebraska; (2) Third-Party Defendant Colin McClure is a resident of Grand Island, Hall County,
Nebraska; (3) Defendant Precision Ag Construction, LLC has a registered office address in Hall
County, Nebraska; (4) Defendant David Nordhues resides in Hall County, Nebraska; and (5)
Defendant Chris Golick resides in Howard County, Nebraska. (Filing No. 10-2.)
       Plaintiff has not offered any evidence indicating that the convenience of the litigants,
witnesses, and attorneys would be better served by conducting trial in North Platte. Plaintiff’s
counsel’s affidavit acknowledges that parties have principal places of business in Hall County,
Nebraska. North Platte is in Lincoln County, Nebraska. Plaintiff’s counsel further acknowledges
that the acts giving rise to the allegations in this case occurred in various counties across Nebraska,
including Hall and Dawson counties, and that witnesses who are competent to testify about the
allegations reside in various counties across Nebraska. (Filing No. 10-2.) Plaintiff’s counsel did
not provide any specific information as to where witnesses are located. However, Defendants
contend that none of the witnesses are located west of Grand Island. Grand Island is closer to
Lincoln than it is to North Platte, which would seemingly make Lincoln a more convenient forum
for witnesses. Also, it appears that Plaintiff’s counsel offices in Grand Island, Nebraska and
Defendants’ counsel is in Lincoln, Nebraska.


       Accordingly,


       IT IS ORDERED that Plaintiff’s Motion to Request Different Place of Trial (Filing No.
10) is denied.


       Dated this 13th day of November, 2018.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge




                                                  2
